Matter of Ibe v Pratt Inst. (2017 NY Slip Op 04443)





Matter of Ibe v Pratt Inst.


2017 NY Slip Op 04443


Decided on June 7, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
SHERI S. ROMAN, JJ.


2015-10151
 (Index No. 7484/14)

[*1]In the Matter of Onyeka Ibe, appellant,
vPratt Institute, respondent.


Law Offices of Fausto E. Zapata, Jr., P.C., New York, NY, for appellant.
Nixon Peabody LLP, Jericho, NY (Tony G. Dulgerian of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of Pratt Institute expelling the petitioner from its Master of Fine Arts Program, the petitioner appeals, as limited by his brief, from so much of an order and judgment (one paper) of the Supreme Court, Kings County (Velasquez, J.), dated June 17, 2015, as denied the petition and dismissed the proceeding.
ORDERED that the order and judgment is affirmed insofar as appealed from, with costs.
The petitioner, a graduate student in the Master of Fine Arts program at Pratt Institute, was expelled following an investigation into several complaints that he had sexually harassed other students. In May 2014, the petitioner commenced this proceeding pursuant to CPLR article 78 to review the determination expelling him from Pratt Institute. In the order and judgment appealed from, the Supreme Court, inter alia, denied the petition and dismissed the proceeding.
"[P]rivate schools are afforded broad discretion in conducting their programs, including decisions involving the discipline, suspension and expulsion of their students" (Hutcheson v Grace Lutheran School, 132 AD2d 599, 599; see Matter of VanHouten v Mount St. Mary Coll., 137 AD3d 1293, 1295; Matter of Khaykin v Adelphi Academy of Brooklyn, 124 AD3d 781, 782). "Judicial review of the actions of a private school in disciplinary matters is limited to a determination as to whether the school acted arbitrarily and capriciously, or whether it substantially complied with its own rules and regulations" (Matter of VanHouten v Mount St. Mary Coll., 137 AD3d at 1295; see Tedeschi v Wagner Coll., 49 NY2d 652, 660; Cavanagh v Cathedral Preparatory Seminary, 284 AD2d 360, 361). Here, contrary to the petitioner's contention, Pratt Institute informed him of the specific allegations against him, and substantially complied with its sexual harassment policy (see Matter of VanHouten v Mount St. Mary Coll., 137 AD3d at 1295; Matter of Khaykin v Adelphi Academy of Brooklyn, 124 AD3d at 782; Matter of Hyman v Cornell Univ., 82 AD3d 1309, 1310).
The petitioner's remaining contentions are without merit.
Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding.
MASTRO, J.P., LEVENTHAL, AUSTIN and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court